DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to amended claims 1 and 19 based on the Response filed on 09/13/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 4, 6, 12, 15, 17, 20 are cancelled.  
Claims 1-3, 5, 7-11, 13-14, 16 and 18-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-11, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 and 19 amended with the features of “a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode”, which are not disclosed anywhere in the specification.  The specification discloses only:
an upward electric field effect generated by the data lines 231, the scan lines 232, and the thin film transistors 233 due to energization will be shielded by the auxiliary electrode 26. Therefore, the influence of the electric field on the pixel electrode 281 is eliminated, and the display contrast ratio of the liquid crystal display panel is improved.

[0060] The auxiliary electrode 26 is disposed in a region between two adjacent pixel electrodes 281, and is set along regions where the data lines 231, the scan lines 232, and the thin film transistors 233 are positioned to completely cover the data lines 231, the scan lines 232, and the thin film transistors 233. It should be understood that during a display process of the liquid crystal display panel 01, an upward electric field effect generated by the data lines 231, the scan lines 232, and the thin film transistors 233 due to energization will be shielded by the auxiliary electrode 26. Therefore, the influence of the electric field on the pixel electrode 281 is eliminated, and the display contrast ratio of the liquid crystal display panel is improved.

Therefore, these features consider as the new subject matter.  Claims 2-3, 5, 7-11, 13-14, 16 and 18 are rejected since they depend on indefinite claims.

For the purpose of the art rejection, “a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer inherently or obviously causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 7-11, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 19 amended with the features of “a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode”. There is not clear meaning or description of “due to energization to be shielded by the auxiliary electrode” in the specification in the paragraphs [0050] and [0060].

For the purpose of the art rejection, “the auxiliary electrode completely covering the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel” must be inherently or obviously “due to energization to be shielded by the auxiliary electrode” with using of the overlapped area 660 of the shielding electrode 640 with the peripheral portion of the pixel electrode 610 to generate the storage capacitance itself reduces certain amounts of the aperture ratio [0003] as Lin et al. (US 20100315569) disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5, 7, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20100019998) in view Lin et al. (US 20100315569).

    PNG
    media_image1.png
    398
    1240
    media_image1.png
    Greyscale

Regard to claim 1, You et al. disclose a liquid crystal display panel comprising 
a first substrate 105, 
a second substrate 101 disposed opposite to the first substrate, and 
a liquid crystal layer 107 disposed between the first substrate and the second substrate; 

a first base substrate 104, and 
a common electrode 190 disposed on the first base substrate and facing the second substrate 101; 
wherein the second substrate 101 comprises 
a second base substrate 102, 
a side of the second base substrate facing the first substrate is provided with a thin film transistor layer 108 and 
a pixel electrode layer [a pixel electrode 170 includes an outline portion 175, a connection portion 171, and a slit portion 173] provided on the thin film transistor layer, the pixel electrode layer comprises a plurality of pixel electrodes 170 arranged in an array, 
an auxiliary electrode [a shielding electrode 160 is formed on the gate line 111 between the pixel areas PA and the data line 115, and a line width of the shielding electrode 160 is wider than that of the gate line 111 and the data line 115, respectively] is provided in a region between adjacent pixel electrodes 170, and the auxiliary electrode [a shielding electrode 160] is configured to shield an electric field generated by the thin film transistor layer.  
wherein the thin film transistor layer comprises 
a plurality of thin film transistors arranged in an array, and 
a plurality of scan lines 111 and a plurality of data lines 115 electrically connected to the thin film transistors 108; 
wherein 
the auxiliary electrode 160 covers the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; 
wherein 
a passivation layer [a first passivation layer 130, an organic insulation layer 140], the auxiliary electrode 160, and a transparent insulating layer [a second passivation layer 165] are further provided between the thin film transistor layer 108 and the pixel electrode layer 170 [a second passivation layer 165. The second passivation 165 layer may be formed of a material and a thickness substantially identical to the first passivation layer 130[0068]. The first passivation layer 130, which may be made of silicon nitride (SiNx), may be deposited to a thickness of about 2,000 ANG [0062]];
wherein 
the passivation layer and the transparent insulating layer are both made of a transparent insulating material [since the transparent insulating material inherently used to produce in an image observing light transmissivity of the LCD device [0094]. The first passivation layer 130, which may be made of silicon nitride (SiNx), may be deposited to a thickness of about 2,000 ANG [0062]. The second passivation 165 layer may be formed of a material and a thickness substantially identical to the first passivation layer 130[0068]. However, these are known materials and known properties of the transparent insulating material, and the use thereof would have been predictable to one of ordinary skill in the art], and 
the auxiliary electrode is made of a transparent conductive material [An optically transparent and electrically conductive material such as indium tin oxide (ITO) or indium zinc oxide (IZO) is deposited to a thickness of about 900 ANG  on the organic insulation layer 140, and is patterned to form the shielding electrode 160 [0065]]; and 
wherein a configuration of the passivation layer 130/165, the auxiliary electrode 160, and the transparent insulating layer 140 inherently causes an upward electric field effect generated by the data lines, the scan lines, due to energization to be shielded by the auxiliary electrode [to prevent a parasitic capacitance from forming between the data line 115, the gate line 111, and the pixel electrode 170 [0064]. The shielding electrode 160 is formed from the optically transparent and electrically conductive material so that an aperture ratio of the pixel area PA is not reduced even if the shielding electrode 160 overlaps with an edge of the pixel area PA [0067]].

You et al. fail to disclose the liquid crystal display panel, wherein the auxiliary electrode completely covers the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; wherein a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode.  

    PNG
    media_image2.png
    378
    1007
    media_image2.png
    Greyscale

Lin et al. teaches the liquid crystal display panel, wherein 
the auxiliary electrode 130 completely covers the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; 
a configuration of the passivation layer [a second insulation layer 174], the auxiliary electrode 130, and the transparent insulating layer [a third insulation layer 176] inherently or obviously causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors inherently or obviously due to energization to be shielded by the auxiliary electrode.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display panel as You et al. disclosed with the auxiliary electrode completely covering the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; wherein a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode generating the storage capacitance itself to reduce certain amounts of the aperture ratio [0003] as Lin et al. taught.



Regard to claim 3, You et al. disclose the liquid crystal display panel, wherein the common electrode 190 covers an entire display region of the liquid crystal display panel and is configured to provide an electric field effect for liquid crystal deflection in the liquid crystal layer.  

Regard to claim 5, You et al. disclose the liquid crystal display panel, wherein a transparent insulating layer [a second passivation layer 165 is formed on the shielding electrode 160] is provided between the auxiliary electrode and the pixel electrode layer.

Regard to claim 7, You et al. disclose the liquid crystal display panel, wherein the transparent insulating layer 165 completely covers an entire display region of the liquid crystal display panel.  

Regard to claim 11, You et al. disclose the liquid crystal display panel, wherein the first substrate further comprises a color filter layer [a color filter pattern 185] disposed between the first base substrate 104 and the common electrode 190, the color filter layer comprises a plurality of color filter blocks arranged in an array, and the color filter blocks correspond one-to- one with the pixel electrodes.  

Regard to claim 13, You et al. disclose the liquid crystal display panel, wherein the scan lines are electrically connected to gates of the thin film transistors to provide scan control signals for the thin film transistors, respectively, the data lines are electrically connected to sources of the thin film transistors to provide data signals for the thin film transistors, respectively [a gate signal is applied to the gate line 111, the data signal is applied to the pixel electrode 170 via the switching element 108 as a pixel voltage [0076]], and drains 123 of the thin film transistors 108 are electrically connected to the pixel electrodes 170, respectively.  

Regard to claim 14, You et al. disclose the liquid crystal display panel, wherein the scan lines 111 and the gates 112 of the thin film transistors 108 are all positioned on a first metal layer (see Fig. 4A) close to the second base substrate 102, and the data lines 115, the sources 121, and the drains 123 of the thin film transistors are all disposed on source electrode 121 and drain electrode 123] away from the second base substrate.  

Regard to claim 16, You et al. disclose the liquid crystal display panel, wherein a vertical projection of the auxiliary electrode on the pixel electrode layer and the pixel electrodes only partially overlap at edges, or completely do not overlap.  

2.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 20100019998) in view Lin et al. (US 20100315569) as applied to claim 1 in further view of Jeong et al. (US 20130057813).

You et al. fail to disclose the liquid crystal display panel, wherein a color filter layer is provided between the thin film transistor layer and the pixel electrode layer, and the auxiliary electrode is provided between the color filter layer and the pixel electrode layer, wherein the color filter layer is provided with a plurality of color filter blocks arranged in an array, the color filter blocks correspond one-to-one with the pixel electrodes, and the auxiliary electrode is disposed in a region between adjacent color filter blocks.  

    PNG
    media_image3.png
    347
    993
    media_image3.png
    Greyscale

Jeong et al. teach the liquid crystal display panel, wherein a color filter layer is provided between the thin film transistor layer Tr and the pixel electrode layer UPE, and the auxiliary electrode [a shielding electrode Scom] is provided between the color filter layer CF and the pixel electrode layer UPE, wherein the color filter layer CF is provided with a plurality of color filter blocks arranged in an array, the color filter blocks correspond one-to-one with the pixel electrodes, and the auxiliary electrode is disposed in a region between adjacent color filter blocks.   
for capable of reducing misalignment of liquid crystals and improving an aperture ratio [0007] as Jeong et al. taught.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20100019998) in view Lin et al. (US 20100315569) as applied to claim 1 in further view of Jeong et al. (US 20130057813).as applied to claim 88 in further view Huang et al. (US 6466281) or Rhee et al. (US 20030136971).

Jeong et al. also disclose the liquid crystal display panel, wherein a planarization layer
[a second passivation layer PSV2] is provided on a side of the color filter layer CF facing the pixel electrode layer UPE, and the auxiliary electrode Scom is provided between the planarization layer PSV2 and the pixel electrode layer UPE.

Jeong et al. fail to disclose the liquid crystal display panel, wherein a planarization layer is an organic planarization layer provided on a side of the color filter layer.

Huang et al. teach the liquid crystal display panel, wherein an organic planarization layer is provided on a side of the color filter layer [the planarization layer 40 is an organic layer and materials having a low dielectric constant such as Benzocyclo butene Acrylic and Methaaylute desiutis can be utilized for planarization]. Or Rhee et al. teach the liquid crystal display panel, wherein an organic planarization layer is provided on a side of the color filter layer [a passivation layer 70 is formed on the color filters R, G and B. The passivation layer 70 is preferably made of an acryl-based organic insulating material having an excellent planarization characteristic and a low dielectric constant or a low dielectric insulating material [0056]].
for reducing further the coupling effects (col. 5 lines 46-47) as Huang et al. taught [or for providing excellent planarization characteristic and a low dielectric constant [0056] as Rhee et al. taught].

4.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20100019998) in view Lin et al. (US 20100315569) as applied to claim 1 in further view of Hirosawa et al. (US 20140118649).

You et al. disclose the liquid crystal display panel, wherein the liquid crystal display panel further comprises a backlight module provided on a back side of the liquid crystal display panel for providing a light source for the liquid crystal display panel.  

    PNG
    media_image4.png
    406
    530
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    423
    538
    media_image5.png
    Greyscale

Hirosawa et al. disclose the liquid crystal display panel, wherein the liquid crystal display panel further comprises a backlight module BL provided on a back side of the liquid crystal display panel for providing a light source for the liquid crystal display panel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display panel as You et al. disclosed with the liquid crystal display panel further comprising a backlight module BL provided on a back side of the liquid crystal display panel for providing a light source for the liquid crystal display panel for providing incident light which enters the liquid crystal display panel LPN from the backlight [0072] as Hirosawa et al. taught.
19 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20100019998) in view Lin et al. (US 20100315569) and Hirosawa et al. (US 20140118649).

    PNG
    media_image1.png
    398
    1240
    media_image1.png
    Greyscale

Regard to claim 1, You et al. disclose a liquid crystal display panel comprising 
a first substrate 105, 
a second substrate 101 disposed opposite to the first substrate, and 
a liquid crystal layer 107 disposed between the first substrate and the second substrate; 
wherein the first substrate 105 comprises 
a first base substrate 104, and 
a common electrode 190 disposed on the first base substrate and facing the second substrate 101; 
wherein the second substrate 101 comprises 
a second base substrate 102, 
a side of the second base substrate facing the first substrate is provided with a thin film transistor layer 108 and 
a pixel electrode layer [a pixel electrode 170 includes an outline portion 175, a connection portion 171, and a slit portion 173] provided on the thin film transistor layer, the pixel electrode layer comprises a plurality of pixel electrodes 170 arranged in an array, 
an auxiliary electrode [a shielding electrode 160 is formed on the gate line 111 between the pixel areas PA and the data line 115, and a line width of the shielding electrode 160 is wider than that of the gate line 111 and the data line 115, respectively
the auxiliary electrode 160 is disposed between the thin film transistor layer 108 and the pixel electrode layer 170,
the auxiliary electrode 160 is configured to shield an electric field generated by and gate and data lines, not by the thin film transistor layer [since the shielding electrode 160 does not cover completely the thin film transistor layer];
a transparent insulating layer [a second passivation layer 165] is provided between the auxiliary electrode 160 and the pixel electrode layer 170 [a second passivation layer 165 is transparent due to an image observing light transmissivity of the LCD device [0094]. The first passivation layer 130, which may be made of silicon nitride (SiNx), may be deposited to a thickness of about 2,000 ANG [0062]. The second passivation 165 layer may be formed of a material and a thickness substantially identical to the first passivation layer 130[0068]]; and
wherein the thin film transistor layer comprises 
a plurality of thin film transistors arranged in an array, and 
a plurality of scan lines 111 and a plurality of data lines 115 electrically connected to the thin film transistors 108; 
wherein 
the auxiliary electrode 160 covers the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; 
wherein 
a passivation layer [a first passivation layer 130, an organic insulation layer 140] is further provided between the thin film transistor layer 108 and the pixel electrode layer 170; 
wherein 
the passivation layer and the transparent insulating layer are both made of a transparent insulating material [since the transparent insulating material inherently used to produce in an image observing light transmissivity of the LCD device [0094]. The first passivation layer 130, which may be made of silicon nitride (SiNx), may be deposited to a thickness of about 2,000 ANG [0062]. The second passivation 165 layer may be formed of a material and a thickness substantially identical to the first passivation layer 130[0068].  However, these are known materials and known properties of the transparent insulating material, and the use thereof would have been predictable to one of ordinary skill in the art], and 
the auxiliary electrode is made of a transparent conductive material [An optically transparent and electrically conductive material such as indium tin oxide (ITO) or indium zinc oxide (IZO) is deposited to a thickness of about 900 ANG  on the organic insulation layer 140, and is patterned to form the shielding electrode 160 [0065]]; and 
wherein a configuration of the passivation layer 130/165, the auxiliary electrode 160, and the transparent insulating layer 140 inherently causes an upward electric field effect generated by the data lines, the scan lines, due to energization to be shielded by the auxiliary electrode [to prevent a parasitic capacitance from forming between the data line 115, the gate line 111, and the pixel electrode 170 [0064]. The shielding electrode 160 is formed from the optically transparent and electrically conductive material so that an aperture ratio of the pixel area PA is not reduced even if the shielding electrode 160 overlaps with an edge of the pixel area PA[0067]].

You et al. fail to disclose the liquid crystal display panel, wherein (1) the auxiliary electrode is configured to shield an electric field generated by the thin film transistor layer; the auxiliary electrode completely covers the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; wherein a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode; (2) a backlight module •is disposed on a side of the second substrate away from the first substrate, and is configured to provide a light source for the liquid crystal display panel.

    PNG
    media_image2.png
    378
    1007
    media_image2.png
    Greyscale


the auxiliary electrode is configured to shield an electric field generated by the thin film transistor layer [since the shielding electrode 132 covers completely the thin film transistor layer]
the auxiliary electrode 130 completely covers the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; 
a configuration of the passivation layer [a second insulation layer 174], the auxiliary electrode 130, and the transparent insulating layer [a third insulation layer 176] inherently or obviously causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors inherently or obviously due to energization to be shielded by the auxiliary electrode.  

Hirosawa et al. disclose the liquid crystal display panel, wherein (2) the liquid crystal display panel further comprises a backlight module BL provided on a back side of the liquid crystal display panel for providing a light source for the liquid crystal display panel.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display panel as You et al. disclosed with (1) the auxiliary electrode completely covering the thin film transistors, the scan lines, and the data lines along a thickness direction of the liquid crystal display panel; wherein a configuration of the passivation layer, the auxiliary electrode, and the transparent insulating layer causes an upward electric field effect generated by the data lines, the scan lines, and the thin film transistors due to energization to be shielded by the auxiliary electrode generating the storage capacitance itself to reduce certain amounts of the aperture ratio [0003] as Lin et al. taught: (2) a backlight module BL provided on a back side of the liquid crystal display panel for providing a light source for the liquid crystal display panel for providing incident light which enters the liquid crystal display panel LPN from the backlight [0072] as Hirosawa et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871